  Case 3:19-bk-31431-SHB        Doc 423 Filed 07/27/21 Entered 07/27/21 12:58:33                  Desc
                                 Main Document    Page 1 of 2




SO ORDERED.
SIGNED this 27th day of July, 2021


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




   _____________________________________________________________



                      UNITED STATES BANKRUPTCY COURT FOR THE
                           EASTERN DISTRICT OF TENNESSEE
                                  Knoxville DIVISION

   In re:                                          )
   TRENT, KEVIN L                                  )    Case No. 3:19-bk-31431-SHB
                                                   )
                                                   )
                                                   )
                         Debtor(s)                 )    Chapter 7

        ORDER FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE CLAIMS

          Upon application for permission to pay compensation to for services performed for

   the Trustee, notice given to all parties of interest pursuant to E.D. Bankr. LBR 9013-1(h),

          IT IS ORDERED that the Trustee is authorized to pay the administrative expenses

   as follow:


                                                                                         Allowed by
                                                       Allowed         Paid to Date       this Order
    Ann Mostoller, Attorney for Trustee        $          2,363.75 $            0.00 $        2,363.75
    Attorney for Trustee Fees (Trustee Firm)
    Ann Mostoller, Attorney for Trustee        $          2,215.80 $            0.00 $        2,215.80
    Attorney for Trustee Expenses (Trustee
    Firm)
Case 3:19-bk-31431-SHB       Doc 423 Filed 07/27/21 Entered 07/27/21 12:58:33            Desc
                              Main Document    Page 2 of 2



                                                                                Allowed by
                                                   Allowed   Paid to Date        this Order
 TOTAL ADMINISTRATIVE EXPENSES TO
 BE PAID PURSUANT TO THIS ORDER:                                            $       4,579.55



                                            ###


 APPROVED FOR ENTRY:

 s/ Ann Mostoller
 Ann Mostoller, #001146
 Attorney for Trustee
 Mostoller, Stulberg, Whitfield, Allen & Tippett
 136 South Illinois Avenue, Suite 104
 Oak Ridge, TN 37830
 (865) 482-4466
 bdavis@msw-law.com
